DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 13/859,841, was filed on April 10, 2013, and claims domestic benefit from provisional application 61/622,490 filed on April 10, 2012.  The effective filing date is before the AIA  date of March 16, 2013, and so the application is being examined under the pre-AIA  provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
This Final Office Action is responsive to the Amendment filed on June 10, 2021.  
In the amendment, independent claims 1 and 9 have been amended.
Claim 5 is falsely indicated as being currently amended.
Dependent claims 2 and 10 have been cancelled.
Claims 1, 3-9, and 11-16 are pending, of which claims 1 and 9 are independent.
All pending claims have been examined on the merits.  

Claim Objections
Claim 5 is objected to, for being falsely indicated as currently amended.
Claim 13 is objected to because of the following informalities: the punctuation should be identical to the punctuation of claim 5. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claims 1, 3-9, and 11-16
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1, 3-9, and 11-16 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1 and 3-8 are method claims, and claims 9 and 11-16 are apparatus claims directed to server configured to perform the methods of claims 1-8. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1, 3-9, and 11-16 are directed to a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1, 3-9, and 11-16 fall into the category of “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
For example, as stated in the bodies of independent claims 1 and 9, the claims recite (emphasis added): 
“determining a proxy that is suitable with the electronic request using the database of available proxies, the determination being independent of a physical location of the proxy, wherein a suitable proxy is required to have an account at the second financial institution and a balance at the second financial institution is at least an amount of the funds, the proxy being a person who is voluntarily listed in the database of available proxies at a choice of the proxy and agrees to allow the intermediary to log into the proxy’s bank account;” and

“initiat[ing], by an electronic server connected to the computer communications network, an electronic transfer of the funds from the intermediary via the intermediary’s bank account to a bank account of the proxy, wherein the proxy is a separate party from the intermediary”.

Both of these are business transaction steps, and both of which are claimed at a high level of generalization.  Moreover, the use of a human proxy is not a technological feature, and instead is a purely business method feature. Also, the human proxy “allow the intermediary to log into the proxy’s bank account” is not a technological feature.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent was directed to processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception.
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.
For example, independent claims 1 and 9 recite: 
“determining a proxy that is suitable with the electronic request using the database of available proxies, the determination being independent of a physical location of the proxy, wherein a suitable proxy is required to have an account at the second financial institution and a balance at the proxy being a person who is voluntarily listed in the database of available proxies at a choice of the proxy and agrees to allow the intermediary to log into the proxy’s bank account”. 

The Examiner holds that this claimed feature (of the use of a human proxy as a financial intermediary) “no more than generally links” the use of the abstract idea to a particular technological environment or field of use.  
In regards to Step 2B of the Alice/Mayo analysis, independent claims 1 and 9 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
Independent claims 1 and 9 merely add an equivalent to the words “apply it” to the judicial exception, or mere instructions to implement the abstract idea on a generic computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Regarding the generic computer, independent claims 1 and 9 simply recite the use of an “electronic server” and a “network”. This generic “server” (which can be either a computer or software) and generic network is used to perform the claimed abstract method. 
These independent claims merely recite features common to general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 
However, according to MPEP §2106.05(a), emphasis added: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification”. Such a technical explanation of an improvement is lacking in the present specification. 
The dependent claims 3-8 and 11-16 fail to remedy the 35 USC 101 problems of independent claims 1 and 9.
Dependent claims 3 and 11 recite that the transfer is requested by automatically logging into the account of the proxy. However, mere automation of a manual process is not an improvement in computer functionality. See MPEP § 2106.05(a)(I), citing Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, (Fed. Cir. 2017). 
Dependent claims 4 and 12 recite that the transfer of money to the intermediary is performed by automatically logging into an account of the sender.  However, mere automation of a manual process is not an improvement in computer functionality. See MPEP § 2106.05(a)(I)
Dependent claims 5 and 13 recites that the transfer of funds from the intermediary to the proxy comprises a payment, but the transfer of funds from the proxy to the receiver does not include a payment. This is a business feature, not a technological feature.
Dependent claims 6 and 14 recite that a transfer includes a commission.  This is a business feature, not a technological feature.
Dependent claims 7 and 15 recite that a transfer includes a commission.  This is a business feature, not a technological feature.
Dependent claims 8 and 16 recites that a transfer includes a commission and a profit.  This is a business feature, not a technological feature.

RESPONSE TO ARGUMENTS
Re: Claim Objections
The claim objection of claim 13 has been maintained, because the claim was not amended to overcome the objection.
A new claim objection of claim 5 has been applied, because the claim is falsely indicated as being currently amended.

Re: Claim Rejections - 35 USC § 112 
As necessitated by applicant’s cancellation of claims 2 and 10, the 35 USC § 112, fourth paragraph, rejection of these claims has been withdrawn.

Re: Claim Rejections - 35 USC § 101 
As necessitated by applicant’s amendments to the independent claims, the previously presented 35 USC § 101 rejection of all pending claims has been amended. 

Re: Claim Rejections - 35 USC § 103 
As necessitated by applicant’s amendments to the independent claims, the 35 USC § 103 rejections have been withdrawn. 
More specifically, the previously cited US 2013/0085931 A1 to Runyan (“Runyan”. Filed Sep. 29, 2011. Published Apr. 4, 2013) fails to disclose or suggest the following newly amended features:
the proxy being a person who is voluntarily listed in the database of available proxies at a choice of the proxy …

While Runyan discloses in para. [0035] that: 
“An example of one way for the user to select and for the payment provider to receive desired people to share the bill is shown in FIG. 5. The user may access a contact list 502 and select one or more contacts 504 stored on the user device to be added as payers (e.g., by selecting an “ADD” button 506). Information associated with a contact, such as email address, name, and phone number, may then be sent to the payment provider to add as an additional payer. If a visual representation is available, the newly added payer(s) can be shown on the user display with previously presented representations.”

Runyan fails to disclose that contacts listed in “contact list 502” are “voluntarily listed” in the database corresponding to “contact list 502”, and also fails to disclose that they are “voluntarily listed” “at a choice of” the proxy / contact.
The Examiner notes that support for this feature can be found in para. [0039] of the application’s US PG-PUB 2014/0019341 A1, which states that “Proxies may voluntarily register because of the potential of earning the payments for being part of the method.”
In addition, Runyan fails to disclose or suggest the following newly amended features:
the request made by the sender logging into a web site hosted by an intermediary via the internet;
… the proxy being a person who … agrees to allow the intermediary to log into the proxy's bank account;

While Runyan discloses in para. [0038] that: 

“In another embodiment, the payment request is sent only to the payers selected by the user. Again, the payment request may include an amount for each payer to pay, along with the payment recipient. In this case, the payment recipient is the user. Once each payer is authenticated and confirms payment, the payment is processed by the payment provider and deposited with the user in a user account, typically with the payment provider. The user pays the restaurant the entire amount. This can be done in a separate transaction, such as conventionally with a credit card, check, or cash, or through the payment provider with a separate payment request sent to the user. Once the payment is approved, such as by authentication and confirmation, the payment provider processes the payment by debiting an account of the user and crediting an account of the payee (the restaurant).”)

Runyan’s disclosure in para. [0038] that “Once each payer is authenticated and confirms payment, the payment is processed by the payment provider and deposited with the user in a user account, typically with the payment provider” is not the same as the claimed “the proxy being a person who … agrees to allow the intermediary to log into the proxy's bank account”, because in Runyan, each payer is authenticated and “logs into” his/her own account.
	The Examiner notes that support for this feature can be found in para. [0043] of the application’s US PG-PUB 2014/0019341 A1, which states that: “In operation 302, the potential proxy must agree or have previously agreed to conduct the transaction. All registered proxies may be required to sign an agreement giving the intermediary authority to automatically log into their bank accounts and request any transfers (of the kind in operation 203) assuming there is enough funds in the respective bank account.”
Moreover, also US 2012/0259768 A1 to Mukherjee (“Mukherjee”. Filed Apr. 5, 2011. Published Oct. 11, 2012), which is newly cited in the attached PTO-892 form, fails to disclose or suggest the following newly amended features:
determining a proxy that is suitable with the electronic request using the database of available proxies, the determination being independent of a physical location of the proxy, …
the proxy being a person who is voluntarily listed in the database of available proxies at a choice of the proxy 

While Mukherjee discloses in para. [0016] that employees of a company can serve as proxies, they do not do so “voluntarily listed in the database of available proxies at a choice of the proxy”: 
“In another example, the owner of the master account may be an organization that wants to give their employees a bonus. In this case, the owner (e.g., an authorized entity of the organization) may establish a proxy account for each of their employees. The proxy accounts may all be assigned a same amount limit or have varying amount limits (e.g., a more senior employee may receive a larger bonus). As such, any number of proxy accounts may be established from a master account, and the limitations and restrictions assigned to each proxy account may vary.”

voluntarily listed in the database of available proxies at a choice of the proxy”: 
“In yet another example, the owner of the master account may establish a proxy account for their child (e.g., a student account). In this example, the owner may set restrictions on the amount that can be spent in certain categories or bar other categories for which the proxy account may not be used. As illustrated, one or more proxy accounts may be established for the use of the owner or for any other individual to which the owner wants to provide a proxy account.”

Moreover, Mukherjee also fails to disclose or suggest the following features:
… the proxy being a person who … agrees to allow the intermediary to log into the proxy's bank account;

While Mukherjee discloses in para. [0015] that “The owner may establish a proxy account for an amount of the intended purchase and set an expiration factor (e.g., expiration date) of the proxy account for enough time for the seller to complete the transaction (e.g., three days)”, however, this is not the same as allowing the seller to “log into the proxy's bank account” (as claimed).
The preceding arguments pertain to the withdrawal of the 35 USC § 103 rejection of independent claim 1.
In regards to claims 9-16, they depend from independent claim 1, and therefore the 35 USC § 103 rejection of these claims is withdrawn as well.  
In regards to claims 9-16, the 35 USC § 103 rejection of these claims is withdrawn for the same reasons as for claims 1-8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 10,467,615 B1 to Omojola et al. Filed on Sep. 30, 2015. See Abstract: 
“Disclosed are a system and a method for purchasing items from a merchant system using friction-less payment processing technology. A user initiates a purchase transaction from a user interface of the merchant system by submitting an indication or intent to use payment proxy in lieu of payment information or login credentials or signing-into accounts. An auto-payment component then generates a payment request including the payment proxy and sends the request to a payment service system. The payment service system uses the payment proxy to identify a financial account associated with the customer and the merchant. The payment service system initiates a transfer of a payment amount associated with the purchase transaction from a financial account associated payment proxy to a financial account associated with the merchant system to pay for the purchase transaction.”

The filing date of Omojola is too recent to qualify as prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 8, 2021